Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 21, 30 and 34
b.	Pending: 21-41
Claims 21, 23-24, 30, 34 and 36-37 have been amended and claim 41 has been added.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 21, 30 and 34 all recite the limitation "the entire data unit".  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims 22-29, 31-33 and 35-41 all carry the same deficit for their dependency and henceforth are rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 recites “responsive to the change in the first memory refresh rate exceeding the first threshold and responsive to identifying no free memory is available at the second memory die, swapping the data unit from the first memory die with a second data unit from the second memory die”, which is neither shown in flow chart or describes in the Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 20130275665) in view of LaBrie et al. (US 20170201422).

Regarding independent claim 21, Saraswat discloses a method (Figs. 1-7) comprising: 
monitoring a first memory refresh rate of a first memory die (Fig. 6 along with [0041] describes different temperatures and refresh rates. Fig. 6, step 605 monitors temperatures of stacked memory layer. In the same Fig. 6, at the following steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment. That means Saraswat monitors refresh rates), the first memory die being in a first memory stack (Figs. 4 and 7 shows stacked memory); and 
responsive to a change in the first memory refresh rate exceeding a first threshold, and responsive to identifying free memory at a second memory die of the first memory stack, moving only a portion of a data unit from the first memory die to the second memory die (Figs. 3, 6-7 along with [0030]-[0031 ] describes that if a temperature of a layer or block of the memory exceeds a thermal budget, such as a thermal budget for the layer or the memory stack 310, and if it is possible to use another cooler location in the memory stack to allow the hot portion of memory to cool down before accessing it 315, then the memory stack device will take action to transfer data to address the thermal imbalance 322 as shown in Fig. 5. Step 325 of Fig. 3 shows remapping data to cooler location. Further Fig. 6 shows correlation between refresh rates and temperatures. [0016] describes “the dynamic operations for a stacked memory include modifications in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625),
Saraswat is silent about wherein the portion of the data unit is less than the entire data unit.
However, LaBrie teaches wherein the portion of the data unit is less than the entire data unit (Fig. 3 and [0031] describes moving around portion of data set of storage system).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of LaBrie to Saraswat such that the portion of the data unit is less than the entire data unit in order to efficiently transfer data between different locations using a network as taught by LaBrie ([0001]).

Regarding claim 22, Saraswat and LaBrie together disclose all elements of claim 21 as above and through Saraswat further monitoring the first memory refresh rate includes sampling a temperature of the first memory stack (Fig. 6 and [0041] describes temperatures of locations in a memory stack are monitored, wherein the monitoring is provided by a plurality of thermal sensors provided in various locations in the memory stack 605. In some embodiments, the temperatures across the memory stack are compared with a table providing refresh rates versus temperature values 615 to evaluate any thermal budget violations 610).
Regarding claim 23, Saraswat and LaBrie together disclose all elements of claim 21 as above and through Saraswat further identifying the change in the first memory refresh rate, wherein identifying the change in the first memory refresh rate comprises identifying a current refresh rate based on a correlation between a first temperature and the first memory refresh rate (Figs. 6-7 and steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment).

Regarding claim 24, Saraswat and LaBrie together disclose all elements of claim 21 as above and through Saraswat further the first memory die is in the first memory stack with a third die and having a first temperature; and the second memory die is in a second memory stack with a fourth die and having a second temperature different than the first temperature (Fig. 4 along with [0033] describes that in some embodiments, multiple identical images of memory data 440 are maintained on the same die or on different dies within the memory stack. In this illustration, a first image of the memory data is maintained in a first die area 425 on the first die 420 and in a second die area 435 on the second die 430 (where such areas could also be on the same die)).

Regarding independent claim 34, Saraswat discloses a device (Figs. 1-7) comprising: 
a first memory stack comprising a first memory die and a second memory die (Fig. 4 along with [0032]-[0033] describes stacked memory 400 includes a 3D stack of a plurality of silicon memory dies 410. Multiple identical images of memory data 440 are maintained on the same die or on different dies within the memory stack. In this illustration, a first image of the memory data is maintained in a first die area 425 on the first die 420 and in a second die area 435 on the second die 430 (where such areas could also be on the same die)); and 
a memory management module (Fig. 5 and [0035]) to: 
monitor a first memory refresh rate of the first memory die (Fig. 6 along with [0041] describes different temperatures and refresh rates. Fig. 6, step 605 monitors temperatures of stacked memory layer. In the same Fig. 6, at the following steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment. That means indirectly Saraswat monitors refresh rates); and
responsive to a change in the first memory refresh rate exceeding a first threshold, and responsive to identifying free memory at a second memory die of the first memory stack, moving only a portion of a data unit from the first memory die to the second memory die (Figs. 3, 6-7 along with [0030]-[0031 ] describes that if a temperature of a layer or block of the memory exceeds a thermal budget, such as a thermal budget for the layer or the memory stack 310, and if it is possible to use another cooler location in the memory stack to allow the hot portion of memory to cool down before accessing it 315, then the memory stack device will take action to transfer data to address the thermal imbalance 322 as shown in Fig. 5. Step 325 of Fig. 3 shows remapping data to cooler location. Further Fig. 6 shows correlation between refresh rates and temperatures. [0016] describes “the dynamic operations for a stacked memory include modifications in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625),
Saraswat is silent about wherein the portion of the data unit is less than the entire data unit.
However, LaBrie teaches wherein the portion of the data unit is less than the entire data unit (Fig. 3 and [0031] describes moving around portion of data set of storage system).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of LaBrie to Saraswat such that the portion of the data unit is less than the entire data unit in order to efficiently transfer data between different locations using a network as taught by LaBrie ([0001]).

Regarding claim 35, Saraswat and LaBrie together disclose all elements of claim 34 as above and through Saraswat further the memory management module is to monitor the first memory refresh rate by sampling a temperature of the first memory stack (Fig. 6 and [0041] describes temperatures of locations in a memory stack are monitored, wherein the monitoring is provided by a plurality of thermal sensors provided in various locations in the memory stack 605. In some embodiments, the temperatures across the memory stack are compared with a table providing refresh rates versus temperature values 615 to evaluate any thermal budget violations 610).

Regarding claim 36, Saraswat and LaBrie together disclose all elements of claim 34 as above and through Saraswat further the memory management module is to identify the change in the first memory refresh rate by: identifying a current refresh rate based on a correlation between a first temperature and the first memory refresh rate (Figs. 6-7 and steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment).

Regarding claim 37, Saraswat and LaBrie together disclose all elements of claim 34 as above and through Saraswat further the first memory die is in the first memory stack with a third die and having a first temperature; and the second memory die is in a second memory stack with a fourth die and having a second temperature different than the first temperature (Fig. 4 and [0032]-[0033]).

Claims 25-33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 20130275665) and LaBrie et al. (US 20170201422) in view of Felch (US 20140281366).

Regarding claim 25, Saraswat and LaBrie together disclose all elements of claim 24 as above but they do not disclose maintaining a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die.
However Felch teaches maintaining a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die (Figs. 12-14 along with [0095] describes data structures for List of Free Memory Regions).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that maintaining a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die in order to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]).

Regarding claim 26, Saraswat, LaBrie and Felch together disclose all elements of claim 25 as above and through Saraswat further the third die is different from the fourth die (Fig. 4).

Regarding claim 27, Saraswat, LaBrie and Felch together disclose all elements of claim 25 as above and through Saraswat further the third die is the same as the fourth die (Fig. 4 and [0033]).

Regarding claim 28, Saraswat, LaBrie and Felch together disclose all elements of claim 25 as above and through Felch further the data structure is maintained at the second memory die (Fig. 11 shows data structures can be maintained in different memory banks (i.e., die)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that the data structure is maintained at the second memory die in order to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]).

Regarding claim 29, Saraswat, LaBrie and Felch together disclose all elements of claim 25 as above and through Felch further the data structure is maintained at the fourth memory die (Fig. 11 shows data structures can be maintained in different memory banks (i.e., die)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that the data structure is maintained at the fourth memory die (Fig. 11 shows data structures can be maintained in different memory banks in order to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]).

Regarding independent claim 30, Saraswat discloses a method (Figs. 1-7), comprising: 
in response to identifying a change in a memory refresh rate at a first memory die of a first memory stack, moving only a portion of a data unit from the first memory die to a second memory die of a second memory stack (Fig. 6 along with [0041] describes different temperatures and refresh rates. Fig. 6, step 605 monitors temperatures of stacked memory layer. In the same Fig. 6, at the following steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment. That means indirectly Saraswat monitors refresh rates. Figs. 4 and 7 shows stacked memory. Figs. 3, 6-7 along with [0030]-[0031 ] describes that if a temperature of a layer or block of the memory exceeds a thermal budget, such as a thermal budget for the layer or the memory stack 310, and if it is possible to use another cooler location in the memory stack to allow the hot portion of memory to cool down before accessing it 315, then the memory stack device will take action to transfer data to address the thermal imbalance 322 as shown in Fig. 5. Step 325 of Fig. 3 shows remapping data to cooler location. Further Fig. 6 shows correlation between refresh rates and temperatures. [0016] describes “the dynamic operations for a stacked memory include modifications in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625), wherein the portion of the data unit is less than the entire data unit; and
Saraswat is silent about wherein the portion of the data unit is less than the entire data unit; and maintaining a data structure at one of the first and second memory stacks, the data structure identifying at least free memory in the first and second memory stacks, wherein moving comprises moving data from the first memory die to the second memory die based on said free memory.
However, LaBrie teaches wherein the portion of the data unit is less than the entire data unit (Fig. 3 and [0031] describes moving around portion of data set of storage system); and
Felch teaches maintaining a data structure at one of the first and second memory stacks, the data structure identifying at least free memory in the first and second memory stacks, wherein moving comprises moving data from the first memory die to the second memory die based on said free memory (Figs. 12-14 along with [0095] describes data structures for List of Free Memory Regions).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of LaBrie  and Felch to Saraswat such that the portion of the data unit is less than the entire data unit; and maintaining a data structure at one of the first and second memory stacks, the data structure identifying at least free memory in the first and second memory stacks, wherein moving comprises moving data from the first memory die to the second memory die based on said free memory in order to efficiently transfer data between different locations using a network as taught by LaBrie ([0001]) and to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]) respectively.
Regarding claim 31, Saraswat, LaBrie and Felch together disclose all elements of claim 30 as above and through Saraswat further the first memory stack comprises a first plurality of memory dies and the second memory stack comprises a second plurality of memory dies different from the second plurality of memory dies (Fig. 4 along with [0032]-[0033] describes stacked memory 400 includes a 3D stack of a plurality of silicon memory dies 410. Multiple identical images of memory data 440 are maintained on the same die or on different dies within the memory stack. In this illustration, a first image of the memory data is maintained in a first die area 425 on the first die 420 and in a second die area 435 on the second die 430 (where such areas could also be on the same die)).

Regarding claim 32, Saraswat, LaBrie and Felch together disclose all elements of claim 30 as above and through Saraswat further the first memory stack and the second memory stack together form a third memory stack (Fig. 4 shows two separate stacks which can be combined together).

Regarding claim 33, Saraswat, LaBrie and Felch together disclose all elements of claim 30 as above and through Saraswat further the first memory stack and the second memory stack form separate memory stacks (Fig. 4 shows two separate stacks).

Regarding claim 38, Saraswat and LaBrie together disclose all elements of claim 37 as above but they do not disclose the memory management module is to: maintain a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die.
However Felch teaches the memory management module is to: maintain a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die (Figs. 12-14 along with [0095] describes data structures for List of Free Memory Regions).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that the memory management module is to: maintain a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die in order to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]).
Regarding claim 39, Saraswat, LaBrie and Felch together disclose all elements of claim 38 as above and through Saraswat further the third die is different from the fourth die (Fig. 4 and [0032]-[0033]).

Regarding claim 40, Saraswat, LaBrie and Felch together disclose all elements of claim 38 as above and through Saraswat further the third die is the same as the fourth die (Fig. 4 and [0032]-[0033]).

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection rely on new reference LaBrie et al. (US 20170201422) applied in the prior rejection of record along with previously used references.
Regarding nonstatutory double patenting rejection w.r.t U.S. Patent No.10,725,670; Applicant’s argument is persuasive and the rejection is withdrawn.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/13/2022